EXHIBIT 10.2

 

111 Huntington Avenue

Boston, Massachusetts 02199

(the “Building”)

 

FIRST AMENDMENT (“First Amendment”)

Execution Date: October 26, 2010

 

 

LANDLORD:

 

BP 111 Huntington Avenue LLC

 

 

 

 

 

TENANT:

 

Federal Home Loan Bank of Boston, a Federal instrumentality

 

 

 

 

 

PREMISES:

 

The entirety of the twenty-fourth (24th) and twenty-fifth (25th) floors of the
Building, and an area on the twenty-third (23rd) floor of the Building,
containing, in the aggregate, approximately 60,774 rentable square feet, a shown
on the floor plans annexed to the Lease as Exhibit D

 

 

 

 

 

LEASE

 

 

 

EXECUTION

 

 

 

DATE:

 

June 21, 2000

 

 

 

 

 

TERMINATION

 

 

 

DATE:

 

December 31, 2012

 

 

 

 

 

PREVIOUS

 

 

 

LEASE

 

 

 

AMENDMENTS:

 

Letter Agreement dated May 3, 2001

 

Reference is made to the fact that Tenant is negotiating with an affiliate of
Landlord (the “Pru Landlord”) to enter into a lease (the “Pru Lease”) of
premises (the “Pru Premises”) located at another building known as the
Prudential Tower.

 

WHEREAS, the parties desire to amend the Lease to, inter alia, terminate the
Original Lease Term on the Effective Termination Date, as hereinafter defined;

 

NOW THEREFORE, the parties hereby agree that the above-referenced lease (the
“Lease”) is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       TERMINATION OF ORIGINAL LEASE TERM

 

Notwithstanding anything to the contrary in the Lease contained, the expiration
date of the Original Lease Term shall occur on the earlier to occur of the date
(“Effective Termination Date”) that is (a) the Commencement Date (as defined in
the Pru Lease) under the Pru Lease, provided that for purposes of this First
Amendment only, a Partial Early Occupancy (as defined in the Pru Lease) shall be
disregarded in determining the Commencement Date under the Pru Lease and
therefore the Effective Termination Date hereunder (the “Pru Lease Commencement
Date”), or (b) October 31, 2012.  The Effective Termination Date is subject to
modification pursuant to the terms of Section 4 of this First Amendment.  Annual
Fixed Rent and other charges due under the Lease will be apportioned as of said
Effective Termination Date.  On or before said Effective Termination Date,
Tenant shall vacate the Premises and deliver the Premises to Landlord in the
condition in which Tenant is required, pursuant to the Lease (including, without
limitation, Section 16.4 thereof) to deliver the Premises at the expiration or
prior termination of the Original Lease Term, except that, notwithstanding
anything to the contrary contained in said Section 16.4 of the Lease, Tenant
shall not be required to: (i) remove any improvements that are in the Premises
as of the Execution Date of this First Amendment, or (ii) remove any cabling
that serves the Premises as of the Execution Date of this First Amendment. 
Without limitation, Tenant shall not be required to remove the internal
staircase currently existing in the Premises.

 

2.                                       ANNUAL FIXED RENT IN RESPECT OF
PREMISES DURING BALANCE OF ORIGINAL LEASE TERM

 

A.                                   In the event that the Substantial
Completion Date under the Pru Lease (as such term is defined in
Section 4.1(B) of the Pru Lease) occurs on or before October 31, 2011, then
Tenant shall continue to pay Annual Fixed Rent and Operating Cost Excess for the
Premises through and including the Effective Termination Date in accordance with
the terms of the Lease.

 

B.                                     If the Substantial Completion Date under
the Pru Lease has not occurred on or before October 31, 2011, then (i) Tenant
shall continue to pay Annual Fixed Rent and Operating Cost Excess for the
Premises through and including October 31, 2011 in accordance with the terms of
the Lease, (ii) Tenant shall not be obligated to pay Operating Cost Excess for
the Premises after November 1, 2011, and (iii) Tenant shall pay Annual Fixed
Rent for the Premises for the period from November 1, 2011 through the Effective
Termination Date as follows:

 

Time Period

 

Annual Fixed
Rent

 

Monthly Fixed
Rent

 

11/1/11 — Effective Termination Date:

 

$

2,320,796.00

 

$

193,399.67

 

 

2

--------------------------------------------------------------------------------


 

3.                                       HOLDING OVER

 

In the event that the Effective Termination Date occurs prior to the actual
substantial completion of Landlord’s Work (as defined in the Pru Lease) under
the Pru Lease (“Pru Lease Substantial Completion”), then the holdover rent,
pursuant to Section 16.18 of the Lease, shall not commence, and Landlord agrees
that it shall not take any action to evict Tenant from the Premises, until the
earliest of: (i) the Pru Lease Substantial Completion, or (ii) the date sixty
(60) days after the Effective Termination Date, or (iii) October 31, 2012.  The
foregoing shall not affect the remaining provisions of Section 16.18 of the
Lease.

 

4.                                       EFFECT OF EXERCISE OF TERMINATION RIGHT
UNDER PRU LEASE

 

A.                                   Reference is made to the fact that both the
Pru Landlord and Tenant have certain termination rights pursuant to Section 4.2
of the Pru Lease.  In the event the Pru Lease is terminated pursuant to
Section 4.2 of the Pru Lease, Tenant may under certain circumstances elect to
lease “Relocation Premises” as more fully set forth in said Section 4.2.

 

B.                                     If the Pru Lease is terminated pursuant
to Section 4.2 of the Pru Lease, and Tenant does elect to lease the Relocation
Premises, then the Effective Termination Date of this Lease shall be
automatically changed to be the earlier of (i) the date that Tenant vacates the
Premises and notifies Landlord that it has done so, or (ii) October 31, 2012.

 

C.                                     If the Pru Lease is terminated pursuant
to Section 4.2 of the Pru Lease, and Tenant does not elect to lease the
Relocation Premises, then the Effective Termination Date of this Lease shall be
automatically changed to be the earlier of (i) the date specified by Tenant in a
written notice (“Early Termination Notice”) delivered to Landlord, which date
(x) shall be at least thirty (30) days after the date Tenant delivers the Early
Termination Notice to Landlord, and (y) shall not be prior to December 31, 2011,
or (ii) October 31, 2012.

 

5.                                       DELETED LEASE PROVISIONS

 

Section 2.2  of the Lease (Tenant’s Expansion Option), Section 2.3 of the Lease
(Right of First Offer) and Section 3.2 of the Lease (Extension Options) are
hereby deleted in their entirety and are of no further force or effect.

 

6.                                       NO COMMISSION

 

Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this First Amendment other than Colliers Meredith & Grew (the
“Broker”). Tenant agrees to indemnify and hold Landlord harmless from all claims
of any brokers (other than Broker) claiming to have represented Tenant in
connection with this First Amendment.  Landlord hereby represents to Tenant that
Landlord has dealt with no broker in connection with this First Amendment other
than the Broker.  Landlord agrees

 

3

--------------------------------------------------------------------------------


 

to indemnify and hold Tenant harmless from all claims of any brokers other than
the Broker claiming to have represented Landlord in connection with this First
Amendment.

 

7.                                       The Lease, as amended by this First
Amendment, shall be governed by the laws of The Commonwealth of Massachusetts.

 

8.                                       In the event that any of the provisions
of the Lease are inconsistent with this First Amendment or the state of facts
contemplated hereby, the provisions of this First Amendment shall control.

 

9.                                       The Lease, as amended by this First
Amendment, cannot be amended further except in writing signed by both parties.

 

10.                                 As hereby amended, the Lease is ratified,
confirmed and approved in all respects, and shall remain in full force and
effect in accordance with its terms.

 

4

--------------------------------------------------------------------------------


 

EXECUTED UNDER SEAL as of the date first above written.

 

LANDLORD:

BP 111 HUNTINGTON AVE LLC

 

By:

Boston Properties Limited Partnership,

 

 

a Delaware limited partnership

 

 

 

 

 

Its: Member

 

 

 

 

 

 

 

 

By:

Boston Properties, Inc.

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

By:

/s/David C. Provost

 

 

 

Name:

David C. Provost

 

 

 

 

 

TENANT:

 

FEDERAL HOME LOAN BANK OF BOSTON,

 

a Federal instrumentality

 

 

 

 

 

By:

/s/Earl Baucom

 

Name:

Earl Baucom

 

Title:

Senior Vice President

 

 

Hereunto Duly Authorized

 

 

5

--------------------------------------------------------------------------------